Brown App. No. CA2009-02-010, 2010-Ohio-3813. This cause is pending before the court as an appeal from the Court of Appeals for Brown County. Upon consideration of appellant’s amended motion for stay of appeal and remand and motion for stay of briefing schedule and appellee’s motion to dismiss, It is ordered by the court that the amended motion for stay of appeal and remand and the motion to dismiss are denied, and the motion to stay briefing schedule is denied as moot.
Lundberg Stratton, J., dissents.